Citation Nr: 1438320	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  07-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to May 1978. 

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana denying service connection for PTSD.

The Veteran's claim was previously remanded in March 2006.  The Board denied his claim in a March 2011 decision.

The Veteran appealed the Board's March 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated December 2013 with a subsequent January 2014 Judgment, the Court ordered the March 2011 Board decision vacated and remanded the claim for action in compliance with the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In this case, the Veteran has maintained that he has PTSD due to racism he feels he experienced during his time in the military.  The above mentioned Court Memorandum Decision indicates that the Veteran should be afforded an examination to determine if the Veteran has PTSD.

Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify if he has PTSD related to service.

The Veteran has additionally alleged that there are outstanding pertinent records; however, he has not identified any specific location where such records may be obtained.  A November 2010 letter from the Veteran indicates that he had an inpatient psychiatric hospitalization during October 2010.  He should be asked on remand for specifics concerning any outstanding relevant records as well as the necessary privacy release to obtain records from Cypress Psychiatric Hospital in Baton Rouge, Louisiana.

The Board notes that the Veteran, in a letter dated May 2014, indicated that he has been receiving Social Security Disability for twenty-one years.  A March 2002 inquiry to the Social Security Administration indicates that the Veteran began receiving disability in 1993.  There is no indication in the claims file that records have been requested from the Social Security Administration.  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Finally, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  The Veteran should be specifically asked where and when he was first, and thereafter, treated for psychiatric problems.  After securing any necessary authorization, obtain and associate with the claims file any pertinent records adequately identified by the Veteran to include any outstanding VA treatment records as well as records from the Cypress Psychiatric Hospital in Baton Rouge, Louisiana.

3.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  

The examination report should reflect review of pertinent material in the claims folder.  If a diagnosis of PTSD is made, the examiners should specify the stressor found to be sufficient to produce PTSD and that the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiners prior to the examination.  A diagnosis of PTSD under the DSM-IV/V should be confirmed or ruled out.  

The rationale for all opinions expressed should also be provided.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



